DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 17/068,602 on March 21, 2022. Please note: Claims , 2, 5-7 and 10 have been amended, claims 3, 4, 8 and 9 have been cancelled and claims 12 and 13 have been newly added. Claims 1, 2, 5-7 and 10-13 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20170279948 A1) in view of Kim et al. (US 20190197944 A1), hereinafter Kim.

Regarding Claim 1, Hong teaches:
	A fingerprint recognition method (See FIGS. 8 and 9, and the related description) applied to a mobile terminal (FIG. 8: 800; FIG. 10: 1000), wherein a screen of the mobile terminal comprises a fingerprint recognition member (See FIG. 3, showing how a fingerprint recognition member formed of an array of 350 is integrated into a screen of the mobile terminal; See also paragraph [0053], lines 1-5), and the method comprises:
	recognizing, if a touch operation on the screen of the mobile terminal is detected, a touch area, on which the touch operation is performed, of the screen of the mobile terminal (See paragraph [0053], lines 7-11; See FIG. 8, showing a touch operation on the screen of the mobile terminal);
	controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication (See paragraph [0053] and FIG. 8: a state of the mobile terminal on the right corresponds to a state for fingerprint authentication), a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be unchanged (See paragraph [0053], lines 7-16: the localized area associated with the touch corresponds to the touch area, which is controlled to have a brightness value equal to a first preset brightness value, corresponding to the value used to emit the suitable type of light, such as white light or another color. Meanwhile, a brightness value of a display area other than the touch area of the screen of the mobile terminal is controlled to remain unchanged); and 
	collecting and recognizing fingerprint information of the touch area by using the fingerprint recognition member (See paragraph [0053], lines 16-21);
	wherein the state for fingerprint authentication comprises a screen lock state (See FIG. 8 and paragraph [0053], lines 5-7), and the controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value (See the above discussion of these limitations with regard to Hong) comprises:
	if it is detected that the mobile terminal is in the screen lock state (See FIG. 8 and paragraph [0053], lines 5-7), controlling the brightness value of the contact area to be greater than or equal to the first preset brightness value (See paragraph [0053], lines 7-16), and the brightness value of the display area other than the contact area of (See paragraph [0053], lines 7-16: the localized area associated with the touch corresponds to the touch area, which is controlled to have a brightness value equal to a first preset brightness value, corresponding to the value used to emit the suitable type of light, such as white light or another color. Meanwhile, a brightness value of a display area other than the touch area of the screen of the mobile terminal is controlled to remain unchanged). 
	Hong does not explicitly teach (see elements emphasized in italics):
	controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the contact area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the contact area of the screen of the mobile terminal to be less than the first preset brightness value; 
	the controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value comprises:
	if it is detected that the mobile terminal is in the screen lock state and a brightness value of the screen of the mobile terminal is a maximum value, controlling the brightness value of the touch area to be maintained as the maximum value, and reducing the brightness value of the display area other than the touch area of the screen of the mobile terminal to be less than or equal to a second preset brightness value, wherein the second preset brightness value is 20% or 50% of the maximum screen brightness value.
However, in the same field of endeavor, fingerprint sensors (Kim, Abstract), Kim teaches:
	controlling, if it is detected that a mobile terminal (FIG. 2: PED) is in a state for fingerprint authentication (See FIG. 6: S101; See paragraph [0068]: therefore detecting the fingerprint scanning pattern signal having a first logic level voltage corresponds to detecting that a mobile terminal is in a state for fingerprint authentication), a brightness value of a fingerprint scan area (FA) to be greater than or equal to a first preset brightness value (See FIG. 6: S102; See paragraph [0072]), and a brightness value of a display area  (BA and NFA) other than the fingerprint scan area of a screen of the mobile terminal to be less than the first preset brightness value (See FIG. 6: S103 and S104; See paragraph [0073] and [0074]) comprises:
(See FIG. 6: S101; See paragraph [0068]: therefore detecting the fingerprint scanning pattern signal having a first logic level voltage corresponds to detecting that the mobile terminal is in a screen lock state) and a brightness value of the screen of the mobile terminal is a maximum value (See paragraph [0072]: therefore, a brightness value of a screen of the mobile terminal, corresponding to a first luminance, is a maximum value), controlling the brightness value of the fingerprint scan area (FIG. 7: FA) to be maintained as the maximum value (See FIG. 6: S102; See paragraph [0072]; Therefore, for the duration of the fingerprint scanning pattern being displayed, the brightness value of fingerprint scan area to be maintained as the maximum value), and reducing the brightness value of the display area (BA and NFA) other than the fingerprint scan area of the screen of the mobile terminal to be less than or equal to a second preset brightness value (See FIG. 6: S103 and S104; See paragraph [0073] and [0074]; Therefore, a brightness value of a display area (BA and NFA) other than the fingerprint scan area FA of the screen of the mobile terminal is reduced from to be less than or equal to a second preset brightness value), wherein the second preset brightness value is 20% or 50% of the maximum screen brightness value (See FIG. 8, showing how a brightness value of BA and NFA is reduced linearly to below 20% or 50% of the maximum screen brightness value).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Hong) by adopting the claimed functions (as taught by Kim, where the touch area taught by Hong is analogous to the fingerprint scan area taught by Zhang because both are areas of the screen that are illuminated in order to perform fingerprint sensing). Adopting the different brightness values taught by Kim would reduce accumulated stress on the display pixels make it more difficult for the user to perceive the touch area on the display (See Kim, paragraph [0077]).

Regarding Claim 2, Hong in view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Hong in view of Kim teaches:
	The method according to claim 1, wherein the controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile (See the above discussion of these limitations with regard to Hong in view of Kim) comprises:
	if it is detected that the mobile terminal is in the state for fingerprint authentication, controlling the brightness value of the touch area to be greater than or equal to the first preset brightness value, the touch area to be in a preset color (See Hong, paragraph [0053], lines 7-16), and the brightness value of the display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value (See Kim, FIG. 6: S103 and S104; See Kim, paragraph [0073] and [0074]).

Regarding Claim 5, Hong in view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Hong teaches:
	The method according to claim 1, wherein the fingerprint recognition member comprises at least two fingerprint sensors (See paragraph [0037]; See FIG. 3, showing how the fingerprint recognition member comprises at least two fingerprint sensors 350; See also paragraph [0053], lines 1-5), and the collecting and recognizing fingerprint information of the touch area by using the fingerprint recognition member (See the above discussion of these limitations with regard to Hong) comprises:
	enabling a fingerprint sensor in a fingerprint scan area corresponding to the touch area (See paragraph [0053], lines 16-18);
	collecting the fingerprint information of the touch area by using the fingerprint sensor in a fingerprint scan area corresponding to the touch area (See paragraph [0053], lines 18-19); and
	recognizing the fingerprint information of the touch area (See paragraph [0053], lines 18-21).

Regarding Claim 6, Hong teaches:
	A mobile terminal (FIG. 8: 800; FIG. 10: 1000), wherein a screen of the mobile terminal comprises a fingerprint recognition member (See FIG. 3, showing how a fingerprint recognition member formed of an array of 350 is integrated into a screen of the mobile terminal; See also paragraph [0053], lines 1-5), and the mobile terminal comprises:
	a processor (FIG. 10: 1008; See paragraph [0067]);
	a memory (FIG. 10: 1012; See paragraph [0068]); and
(See paragraph [0068]: executable instructions stored by 1012), wherein the computer program is executed by the processor to:
	if a touch operation on the screen of the mobile terminal is detected, recognize a touch area, on which the touch operation is performed, of the screen of the mobile terminal (See paragraph [0053], lines 7-11; See FIG. 8, showing a touch operation on the screen of the mobile terminal);
	if it is detected that the mobile terminal is in a state for fingerprint authentication, control a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be unchanged (See paragraph [0053], lines 7-16: the localized area associated with the touch corresponds to the touch area, which is controlled to have a brightness value equal to a first preset brightness value, corresponding to the value used to emit the suitable type of light, such as white light or another color. Meanwhile, a brightness value of a display area other than the touch area of the screen of the mobile terminal is controlled to remain unchanged); and
	collect and recognize fingerprint information of the touch area by using the fingerprint recognition member (See paragraph [0053], lines 16-21);
	wherein the state for fingerprint authentication comprises a screen lock state (See FIG. 8 and paragraph [0053], lines 5-7), and the computer program is further executed by the processor to:
	if it is detected that the mobile terminal is in the screen lock state (See FIG. 8 and paragraph [0053], lines 5-7), control the brightness value of the touch area to be greater than or equal to the first preset brightness value (See paragraph [0053], lines 7-16), and keep the display area other than the touch area of the screen of the mobile terminal unchanged (See paragraph [0053], lines 7-16) (See Zhang, paragraph [0044]).
	Hong does not explicitly teach (see elements emphasized in italics):
	if it is detected that the mobile terminal is in a state for fingerprint authentication, control a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value;
	if it is detected that the mobile terminal is in the screen lock state and a brightness value of the screen of the mobile terminal is a maximum value, controlling the brightness value of the touch area to be maintained as the maximum value, and reducing the brightness value of the display area other than the touch area of the screen of the mobile terminal to be less than or equal to a second preset brightness value, wherein the second preset brightness value is 20% or 50% of the maximum screen brightness value.
However, in the same field of endeavor, fingerprint sensors (Kim, Abstract), Kim teaches:
	if it is detected that a mobile terminal (FIG. 2: PED) is in a state for fingerprint authentication (See FIG. 6: S101; See paragraph [0068]: therefore detecting the fingerprint scanning pattern signal having a first logic level voltage corresponds to detecting that a mobile terminal is in a state for fingerprint authentication), control a brightness value of a fingerprint scan area (FA) to be greater than or equal to a first preset brightness value (See FIG. 6: S102; See paragraph [0072]), and a brightness value of a display area  (BA and NFA) other than the fingerprint scan area of a screen of the mobile terminal to be less than the first preset brightness value (See FIG. 6: S103 and S104; See paragraph [0073] and [0074]);
	if it is detected that the mobile terminal is in a screen lock state (See FIG. 6: S101; See paragraph [0068]: therefore detecting the fingerprint scanning pattern signal having a first logic level voltage corresponds to detecting that the mobile terminal is in a screen lock state) and a brightness value of the screen of the mobile terminal is a maximum value (See paragraph [0072]: therefore, a brightness value of a screen of the mobile terminal, corresponding to a first luminance, is a maximum value), controlling the brightness value of the fingerprint scan area (FIG. 7: FA) to be maintained as the maximum value (See FIG. 6: S102; See paragraph [0072]; Therefore, for the duration of the fingerprint scanning pattern being displayed, the brightness value of fingerprint scan area to be maintained as the maximum value), and reducing the brightness value of the display area (BA and NFA) other than the fingerprint scan area of the screen of the mobile terminal to be less than or equal to a second preset brightness value (See FIG. 6: S103 and S104; See paragraph [0073] and [0074]; Therefore, a brightness value of a display area (BA and NFA) other than the fingerprint scan area FA of the screen of the mobile terminal is reduced from to be less than or equal to a second preset brightness value), wherein the second preset brightness value is 20% or 50% of the maximum screen brightness value (See FIG. 8, showing how a brightness value of BA and NFA is reduced linearly to below 20% or 50% of the maximum screen brightness value).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mobile terminal (as taught by Hong) by adopting the claimed functions (as taught by Kim, where the touch area taught by Hong is analogous to the fingerprint scan area taught by Zhang because both are areas of the screen that are illuminated in order to perform fingerprint sensing). Adopting the different brightness values taught by Kim would reduce accumulated stress on the display pixels make it more difficult for the user to perceive the touch area on the display (See Kim, paragraph [0077]).

Regarding Claims 7 and 10, please refer to the above rejection of claims 2 and 5, respectively. The limitations are substantially the same, as are the grounds of rejection.

Regarding Claim 11, Hong in view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Hong teaches:
	A non-transitory computer-readable storage medium (FIG. 10: 1012; See paragraph [0068]) storing a computer program (See paragraph [0068]: executable instructions stored by 1012), wherein the computer program is executed by a processor (FIG. 10: 1008; See paragraph [0067]) to implement steps of the fingerprint recognition method according to claim 1.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kim as applied to claims 1 and 6 above, and further in view of Lu et al. (US 20190102597 A1), hereinafter Lu.

	Regarding Claim 12, Hong in view of Kim does not explicitly teach:
	The method according to claim 1, wherein the state for fingerprint authentication comprises a screen off state, and the controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value comprises:
	if it is detected that the mobile terminal is in the screen off state, controlling the brightness value of the touch area to be greater than or equal to the first preset brightness value, and keeping the display area other than the touch area of the screen of the mobile terminal in an off state.
However, in the same field of endeavor, a method and an electronic device of performing fingerprint recognition 	(Lu, paragraph [0002]), Lu teaches:
(See paragraph [0034], last five lines: the display screen has not been illuminated beforehand);
	if it is detected that a terminal is in the screen off state, and controlling, if it is detected that a mobile terminal is in a state for fingerprint authentication, a brightness value of a fingerprint scan area to be greater than or equal to a first preset brightness value (See paragraph [0034]), and a brightness value of a display area other than the fingerprint scan area of the screen of the mobile terminal to be less than the first preset brightness value (See paragraph [0035]) comprises:
	controlling a brightness value of a fingerprint scan area to be greater than or equal to a first preset brightness value (See paragraph [0034]), and keeping a display area other than the fingerprint scan area of the screen of the terminal in an off state (See paragraph [0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mobile terminal (as taught by Hong in view of Kim) so the state for fingerprint authentication comprises a screen off state, and the controlling, if it is detected that the mobile terminal is in a state for fingerprint authentication, a brightness value of the touch area to be greater than or equal to a first preset brightness value, and a brightness value of a display area other than the touch area of the screen of the mobile terminal to be less than the first preset brightness value comprises: if it is detected that the mobile terminal is in the screen off state, controlling the brightness value of the touch area to be greater than or equal to the first preset brightness value, and keeping the display area other than the touch area of the screen of the mobile terminal in an off state (as taught by Lu, where the contact area taught by Hong is analogous to the fingerprint scan area taught by Lu because both are areas of the screen that are illuminated in order to perform fingerprint sensing). Doing so would allow for fingerprint sensing to be performed not only in a screen lock state, but also in a screen off state (See Lu, paragraph [0029]).

Regarding Claim 13, please refer to the above rejection of claim 12. The limitations are substantially the same, as are the grounds of rejection.


Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are moot on the grounds of new rejections.
	Applicant argues the following (Remarks, pages 7-9): that Hong, Zhang and Lu does not teach the amended limitations of the independent claims. These arguments are respectfully moot on the grounds of new rejections. Specifically, Zhang and Lu are no longer relied upon in the rejections of the independent claims and Kim has been introduced to render the amended limitations obvious in combination with Hong.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	LEE; Joon Gyu (US-20190057660-A1): pertinent for its disclosure of different screen states during fingerprint sensing (See FIG. 2).
	CHO; Joung Min (US-20180300526-A1): pertinent for its disclosure of different screen states during fingerprint sensing (See FIG. 4A).
	Sheik-Nainar; Mohamed (US-20180218195-A1): pertinent for its disclosure of different screen states during fingerprint sensing (See FIG. 11).
	LIU; Anyu (US-20180096660-A1): pertinent for its disclosure of different screen states during fingerprint sensing (See FIG. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692